[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 08-13769                   APR 6, 2009
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________               CLERK


                     D. C. Docket No. 97-00018-CR-3-LAC

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOSEPH MICHAEL HARDY,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (April 6, 2009)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Joseph Michael Hardy appeals pro se from the district court’s partial denial

of his motion for a reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2).

Finding Hardy eligible for relief under Amendment 706 to the Sentencing
Guidelines, the district court reduced Hardy’s sentence to the mid-point of his

amended guideline range, but denied his request to reduce his sentence further. On

appeal, Hardy argues that the district court abused its discretion by failing to

consider the 18 U.S.C. § 3553(a) factors when it modified his sentence pursuant to

Amendment 706. After thorough review, we affirm.

      We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003).    Under § 3582, a district court may not modify a term of

imprisonment once it has been imposed except where expressly permitted by

statute or by Fed. R. Crim. P. 35.      18 U.S.C. § 3582(c)(1)(B).         One statutory

exception to this general rule includes relief under § 3582(c)(2), which provides:

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
      upon motion of the defendant or the Director of the Bureau of Prisons,
      or on its own motion, the court may reduce the term of imprisonment,
      after considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if such a reduction is consistent with
      applicable policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2).

      On    November      1,   2007,   the       Sentencing   Commission    promulgated

Amendment 706, which amended the Drug Quantity Table in § 2D1.1(c).

                                             2
U.S.S.G. App. C, Amend. 706 (2007). The effect of Amendment 706 is to provide

a two-level reduction in base offense levels for certain crack-cocaine offenses. See

id. The Commission made this amendment retroactively applicable, effective as of

March 3, 2008. See U.S.S.G., App. C, Amend. 713 (Supp. May 1, 2008) (listing

Amendment 706 under U.S.S.G. § 1B1.10(c) as a retroactively applicable

amendment).

      In determining whether to reduce a defendant’s sentence, the district court

must engage in a two-part analysis. United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000). First, the district court must calculate the defendant’s amended

guideline range and determine what sentence it would have imposed under this

amended range. Id. Second, the district court must decide, after analyzing the

§ 3553(a) factors, whether to impose the amended sentence on the defendant. Id.

at 781. The district court need not “articulate specifically the applicability -- if any

-- of each of the section 3553(a) factors, as long as the record demonstrates that the

pertinent factors were taken into account by the district court.” United States v.

Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). However, if the district court

fails to “address the § 3553(a) factors,” we must vacate and remand the case back

to the district court. United States v. Williams, __ F.3d __, Case No. 08-11361,

2009 WL 294325, *2-*3 (11th Cir. Feb. 9, 2009). In Williams, we vacated and



                                           3
remanded a sentencing decision in which the district court summarily granted the

defendant’s motion for a sentencing reduction without discussing the § 3553(a)

factors, and the record made it impossible to determine, on appeal, whether the

district court actually had considered the § 3553(a) factors. Id.

      The record here shows that although the district court did not expressly

discuss the 18 U.S.C. § 3553(a) factors in resentencing Hardy, there is sufficient

evidence to demonstrate that the court considered them.         As an initial matter,

Hardy’s motion for reduction of sentence listed all of the § 3553(a) factors “word

for word” and made two substantive arguments with regard to those factors: (1) an

argument concerning the crack/cocaine sentencing disparity; and (2) his post-

conviction rehabilitation.    His motion therefore is somewhat similar to the

defendant’s motion in Eggersdorf, which also provided all of the pertinent

§ 3553(a) factors. 126 F.3d at 1322. Moreover, as in Eggersdorf, the same district

court presided over both Hardy’s original sentencing and resentencing. See id.

Also noteworthy are the facts that the district court sentenced Hardy at the mid-

point of his advisory guidelines range, and that the district court’s form order

expressly said that the court was making a ruling after having “considered

[Hardy’s] motion” -- which, as discussed above, expressly included the § 3553(a)

factors. On this record, we cannot say that there is no evidence to suggest that the



                                           4
district court actually considered the § 3553(a) factors, as in Williams, 2009 WL

294325, *2-*3. To the contrary, the district court’s order said that it had reviewed

Hardy’s motion, which detailed the factors, and the district court presided over

Hardy’s original sentencing and resentencing, and resentenced Hardy in the middle

of the guidelines range -- all of which provide ample evidence for us to conclude

that the district court considered the pertinent factors before resentencing Hardy.1

Accordingly, we affirm.

       AFFIRMED.




       1
         We recognize that the government here had not responded to Hardy’s motion, unlike in
Eggersdorf, where the district court had “specifically referenced” the government’s opposition,
which had set out elements relevant to the inquiry under § 3553(a) that were supported by the
record. Id. at 1323. However, because Hardy’s motion included this discussion, there are
sufficient “reasons” on which we could assume it implicitly relied. See id.

                                               5